Case 9:19-cv-80730-RS Document 89 Entered on FLSD Docket 10/21/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


CLOVER COFFIE, ELIJAH SMITH, and
SHANTE LEGRANDE, each individually
and on behalf of all other similarly situated,                Case No. 9:19-CV-80730-RS-NM
                                                              CLASS ACTION

Plaintiffs,

vs.

FLORIDA CRYSTALS CORPORATION, et al.,

      Defendants.


____________________________________________/


                    NOTICE OF APPEARANCE OF MOHAMMAD O. JAZIL

         Notice is hereby given of the appearance of Mohammad O. Jazil, Esquire, with the law

firm of Hopping Green & Sams, as counsel for Defendant, SUGAR CANE GROWERS

COOPERATIVE OF FLORIDA, a Florida not for profit corporation. Copies of all future pleadings,

correspondence and the like, relating to the above-styled matter, should be furnished to the

undersigned attorney.

         Respectfully submitted this 21st day of October, 2019.


                                                 /s/ Mohammad O. Jazil
                                                 MOHAMMAD O. JAZIL (FBN 72556)
                                                 Primary Email: mjazil@hgslaw.com
                                                 Secondary Email: MandyF@hgslaw.com
                                                 HOPPING GREEN & SAMS, P.A.
                                                 119 South Monroe Street, Suite 300
                                                 Tallahassee, Florida 32301
                                                 (850) 222-7500 / (850) 224-8551 (fax)
                                                 Counsel for Defendant, Sugar Cane Growers
                                                 Cooperative of Florida
Case 9:19-cv-80730-RS Document 89 Entered on FLSD Docket 10/21/2019 Page 2 of 4




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing has been sent this 21st day of
October, 2019 to all those listed on the attached Service List via the Court’s CM/ECF service.




                                             /s/ Mohammad O. Jazil




                                                 2
Case 9:19-cv-80730-RS Document 89 Entered on FLSD Docket 10/21/2019 Page 3 of 4



                                     SERVICE LIST
                               Case # 9:19-CV-80730-RS
                              Clover Coffie, et al. v. United
                             States Sugar Corporation, et al.

Attorneys for Plaintiffs                           Of Counsel for Plaintiffs Matthew T.
Joseph C. Schultz, Esq.                            Moore, Esq. Matt Moore Law
Zachary West, Esq.                                 330 N. Andrews Avenue, Suite 450
The Berman Law Group                               Fort Lauderdale, FL 33301
PO Box 272789                                      Primary Email: matthew@mattmoore-law.com
Boca Raton, FL 33427
Primary Email:
service@thebermanlawgroup.com
Secondary Email:
jschulz@thebermanlawgroup.com
zwest@thebermanlawgroup.com

Co-Counsel for Defendant,                          Attorneys for Defendant,
Sugar Cane Growers Cooperative of Florida          United States Sugar Corporation
Jennifer J. Kennedy, Esq.                          Brian M. McPherson, Esq.
Abbey, Adams, Byelick & Mueller, LLP               Gregor J. Schwinghammer, Jr., Esq.
360 Central Avenue, 11th Floor                     Gunster, Yoakley & Stewart, PA
St. Petersburg, FL 33711                           777 S. Flagler Drive, Suite 500 East
Email: jkennedy@abbeyadams.com                     West Palm Beach, FL 33401
ServiceJKennedy@AbbeyAdams.com                     Primary Email: bmcpherson@gunster.com
                                                   gschwinghammer@gunster.com
David J. Abbey, Esq.                               Secondary Emails: eservice@gunster.com
Abbey, Adams, Byelick & Mueller, LLP               jhoppel@gunster.com
3201 US Highway 19 South, 9th Floor
St. Petersburg, FL 33711                           Mark R. Ter Molen, Esq.
Email: servicedabbey@abbeyadams.com                Timothy S. Bishop, Esq.
PRO HAC VICE                                       Mayer Brown, LLP
                                                   71 South Wacker Drive
                                                   Chicago, IL 60606
                                                   Email:mtermolen@mayerbrown.com
                                                   tbishop@mayerbrown.com
                                                   PRO HAC VICE




                                               3
Case 9:19-cv-80730-RS Document 89 Entered on FLSD Docket 10/21/2019 Page 4 of 4




Counsel for Florida Crystals Corporation      Attorneys for Florida Crystals
Attorneys for Flo-Sun Incorporated,           Corporation Attorneys for Flo-Sun
Attorneys for American Sugar Refining, Inc.   Incorporated
Attorneys for Okeelanta Corporation           Attorneys for American Sugar Refining, Inc.
Attorneys for Osceola Farms                   Attorneys for Okeelanta Corporation
Jennifer Ann McLoone, Esq. Shook, Hardy &     Attorneys for Osceola Farms
Bacon, LLP                                    David Brent Dwerlkotte, Esq. Mark D.
201 South Biscayne Blvd., Suite 3200          Anstoetter, Esq. Shook, Hardy & Bacon, LLP
Miami, FL 33131                               2555 Grand Boulevard
Email: jmcloone@shb.com                       Kansas City, MO 64108
                                              Email:dbdwerlkotte@shb.com
                                              manstoetter@shb.com
                                              PRO HAC VICE


Counsel for King Ranch, Inc.                  Co-Counsel for Defendants United States
J. Jeffrey Deery, Esq.                        Sugar Corporation, Sugarland Harvesting Co.
Timothy J. Kiley, Esq.                        & Independent Harvesting, Inc.
Heidi M. Mitchell, Esq.                       Eugene, K. Pettis, Esquire
Winderweedle, Haines, Ward                    HALICZER PETTIS & SCHWAMM, P.A.
& Woodman, PA                                 One Financial Plaza, Seventh Floor
329 Park Avenue South, 2nd Floor              100 SE 3rd Avenue
Winter Park, FL 32789                          Fort Lauderdale, FL 33394
Email: jdeery@whww.com; tkiley@whww.com;       Primary Email: cmarr@hpslegal.com
hmitchell@whww.com                            Secondary Email: Service@hpslegal.com
Secondary Email: acothran@whww.com;
thiggens@whww.com

Counsel for Trucane Sugar Corporation,
Forrest Lee Andrews, Esquire
Mark A. Henricks, Esquire
Lydecker Diaz, LLC
1221 Brickell Avenue
19th Floor
Miami, FL 33131
Email: fla@lydeckerdiaz.com
Email: mah@lydeckerdiz.com
